UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1342


In Re:   BOBBY JAMES BROWN,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:00-cr-00100-JFM-1)


Submitted:   November 13, 2015              Decided:   November 18, 2015


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bobby James Brown, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     After the district court denied Bobby James Brown’s motion

challenging his criminal convictions and sentence, Brown filed a

petition for mandamus in this court, asking that we address the

merits of the motion.         We conclude that Brown is not entitled to

the relief sought.          Mandamus is a drastic remedy and should be

used only in extraordinary circumstances.                 Kerr v. U.S. Dist.

Court, 426 U.S. 394, 402 (1976); United States v. Moussaoui, 333
F.3d 509, 516-17 (4th Cir. 2003).             Further, mandamus relief is

available only when the petitioner has a clear right to the

relief sought, In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135,

138 (4th Cir. 1988), and may not be used as a substitute for

appeal, In re Lockheed Martin Corp., 502 F.3d 351, 353 (4th Cir.

2007).     Accordingly, although we grant leave to proceed in forma

pauperis,    we     deny    the   petition   for   writ   of   mandamus.      We

dispense     with    oral     argument   because    the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               PETITION DENIED




                                         2